DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which is filed as a divisional of parent application 16/531205, currently claims subject matter that is not present in the parent application. Specifically, the parent application fails to disclose the claim 1 limitation “determine an evaluation value that indicates certainty of the road marking candidate being the specific road marking, based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking; and 
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information.”  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the claimed invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the parent application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, here, claims 1-4. Accordingly, the current claims are not granted the benefit of the parent application. The priority for the current claim set is the filing date of the instant application, 9/15/2021. 



Claim Interpretation and Contingent Limitations
Claims 1 contain the following conditional limitation: 
claim 1: 
determine an evaluation value that indicates certainty of the road marking candidate being the specific road marking, based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking; and
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information.

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, the italicized function is contingent upon recognized vehicle behavior when the vehicle or other vehicle passes a road marking candidate.  However, claim 1 does require that any vehicle passes a road marking candidate. Accordingly, any processor structure that is capable of carrying out the above limitation is sufficient to disclose the limitation. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (1) – (7). See MPEP 2111.04, II “contingent claims” ("The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met . . . The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur . . . [i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically the claim 1 limitation: 
“determine an evaluation value that indicates certainty of the road marking candidate being the specific road marking, based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking; and 
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information” in view of the specification does not enable a PHOSITA at the time of effective filing to make or use the claimed invention. 
The only recitation of “expect” or “expected” is in specification outside of the claims is in Spec. ¶ 160 “it is expected that the road marking candidate erroneously registered in the road marking map information RM_MAP is discarded” which is unrelated to the above claim language. The specification further discusses an evaluation value in combination with vehicle behavior including:
recognizing a trajectory of a vehicle passing a stop line as vehicle behavior, then calculating an angle between TR and the direction of the stop line candidate and increasing the stop line evaluation value ps1, such that evaluation value is higher as angle is closer to 90 degrees (Spec. ¶ 121, 122)
passing speed, evaluation value is higher as passing speed is lower (Spec. ¶ 125)
Trajectory and a pedestrian crossing (Spec. ¶ 140)
Accordingly, the specification fails to provide an enabling disclosure to a PHOSITA at the time of invention of determining an evaluation value by comparing recognized vehicle behavior and an expected vehicle behavior when passing a road marking and then registering a road marking candidate when the evaluation value is higher than a threshold. For example, there is no disclosure on what expected vehicle behavior is or could be, and no examples of the above limitation that provide insight as to what is required. The specification does not provide any guidance as to predicting an expected vehicle behavior or using such a prediction in further calculations. In addition the specification fails to disclose any comparison at all of recognized behavior and expected behavior. 
In addition, claim 4 is rejected for lack of enablement. For the reasons cited below in the 112(b) rejection, a PHOSITA at the time of effective filing would not be able to make or use the claimed invention without undue experimentation, for example, since the specification fails to provide requisite guidance as to how processors could be “configured to acquire navigation map information that indicates the position of the specific road marking with lower accuracy than the road marking map information”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the reasons stated above the metes and bounds of what is and is not required in the limitation:
“determine an evaluation value that indicates certainty of the road marking candidate being the specific road marking, based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking; and 
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information” recited in claim 1 is unclear and indefinite in view of the specification. For example, it is unknown what is “expected vehicle behavior expected when passing the specific road marking” since expected implies a prediction, and no prediction is provided in the specification.   
Claim 4 is rejected as indefinite under 112(b) for an additional reason. The limitation “the one or more processors are further configured to acquire navigation map information that indicates the position of the specific road marking with lower accuracy than the road marking map information” is unclear and indefinite. The claim appears to require that the processors are programmed to acquire information for a road marking at a lower accuracy than the road marking information in a map. However, the specification fails to provide any description of why or how this is done, i.e., determining an “accuracy” of road marking map information and then intentionally acquiring information about the road marking with lower accuracy. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of US 20170139417 to Reiff et al. (Reiff). 
With respect to claim 1, Wheeler discloses a map information system  (HD map system 100, FIG. 1; FIG. 2 local HD map store 275, HD mapping interface 205) comprising: 
one or more processors configured to manage a map database used for driving support control that supports driving of a vehicle, 
(Fig. 1-2)(¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”) (HD map system 110 exchanging information with vehicle controls. i.e., 130a; ¶39; ¶61 “HD map API layer 330 may invoke functionality provided by the vehicle manufacturer adapter 310 to send specific control instructions to the vehicle controls 130”) 
wherein the map database includes road marking map information that indicates a position of a specific road marking including at least one of a stop line and a pedestrian crossing, 
(¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165. The object ID may be obtained from the local HD map store 275”) (¶67 “3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”; ¶83 “HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects”) (¶65 “HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.), pedestrian paths (e.g., cross walks, sidewalks, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks; ¶¶ 75-76 “stop line”; stop line 720, FIG. 7)
driving environment information indicates driving environment for the vehicle that is acquired by a sensor installed on the vehicle, and 
(¶79 “While vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment”; ¶83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”; 113 “vehicle 150 processes 1104 the sensor data to determine a current location of the vehicle 150 and obtain images from the sensor data. The images capture an environment surrounding the vehicle 150 at the current location from different perspectives. The environment includes roads and objects around the roads. The current location may be determined from the GPS location data or matching the sensor data to an occupancy map. The images of the surroundings and LIDAR data can be used to create a 3D representation of the surroundings”)
the one or more processors are further configured to: 
detect a road marking candidate which is a candidate for the specific road marking around the vehicle, based on the driving environment information; 
(¶¶ 65-67 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.), pedestrian paths (e.g., cross walks, sidewalks, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate . . . The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165. The object ID may be obtained from the local HD map store 275”; ¶¶ 83-85  “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location. The HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects. The HD map data stored in the local HD map store 275 is generally a copy of a particular version of the existing map information (or a portion of the existing map information) that is stored in the HD map store 165. By querying its current location from local HD map data, the vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system (e.g., in the cloud within the HD map store 165 . . . compares 908 data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's 150 perception of its environment (i.e., the physical environment corresponding to the predetermined region) and the representation of the environment that is stored in the HD map store 165. The vehicle 150 may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects. For example, the vehicle 150 compares the latitude and longitude coordinates of detected traffic signs to latitudes and longitudes of traffic signs on the map to determine any matches. For each matched latitude and longitude coordinates, the vehicle 150 compares the geometric shape of the detected object (e.g., a hexagonal stop sign) to the geometric shape of the object on the map. Alternatively, the shapes can be matched without first matching coordinates. And then, for each matched geometric shape, the vehicle 150 compares the latitude and longitude coordinates between the objects . . . vehicle 150 determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object, respectively. As described herein, a match refers to a difference between data being within a predetermined threshold”) 
recognize vehicle behavior1 of at least one of the vehicle and another vehicle in a period when passing the road marking candidate, based on the driving environment information; 
(¶86 “match record includes the current location of the vehicle 150 and a current timestamp. The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map . . .[t]he match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.”) (¶38 “IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate”; ¶40 “vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”; ¶ 81 “process of a vehicle 150 verifying existing landmark maps . . . vehicle 150 receives 902 sensor data from the vehicle sensors 105 concurrently with the vehicle 150 traversing along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data, and LIDAR scanner data”; ¶93 “mismatch record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.)”; 112 “FIG. 11A is a flow chart illustrating an example process of a vehicle 150 verifying and updating existing occupancy maps . . . vehicle 150 receives the sensor data concurrently with the vehicle 150 traveling along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data”; 149 “(e.g., sunlight direction) versus direction of travel”; claim 16 “sensor data comprises images captured by camera . . . GPS data, and IMU data”; FIG. 9, 904 “process sensor data to determine current location and detect a set of objects”; FIG. 10 “update landmark objects based on the verification record types and raw sensor data”; 1530, FIG. 15)
determine an evaluation value that indicates certainty of the road marking candidate being the specific road marking, based on the vehicle behavior; and 
(¶86 “match record includes the current location of the vehicle 150 and a current timestamp. The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map . . .[t]he match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.”) (¶38 “IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate”; ¶40 “vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”; ¶ 81 “process of a vehicle 150 verifying existing landmark maps . . . vehicle 150 receives 902 sensor data from the vehicle sensors 105 concurrently with the vehicle 150 traversing along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data, and LIDAR scanner data”; ¶93 “mismatch record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.)”; 112 “FIG. 11A is a flow chart illustrating an example process of a vehicle 150 verifying and updating existing occupancy maps . . . vehicle 150 receives the sensor data concurrently with the vehicle 150 traveling along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data”; 149 “(e.g., sunlight direction) versus direction of travel”; claim 16 “sensor data comprises images captured by camera . . . GPS data, and IMU data”; FIG. 9, 904 “process sensor data to determine current location and detect a set of objects”; FIG. 10 “update landmark objects based on the verification record types and raw sensor data”; 1530, FIG. 15)
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information.  
(¶85 “match refers to a difference between data being within a predetermined threshold”) (¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶93, ¶96 “vehicle 150 creates mismatch records only for unverified represented objects of which the associated confidence value is below a predetermined threshold value”; 104-107 “online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object . . . HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.)”) 
With respect to the limitation
“based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking” in view of the 112(a) and 112(b) rejections above, a proper interpretation is unclear. As best understood, Wheeler does not appear to have this limitation, although it is uncertain. 
However, determining an evaluation value based on recognized vehicle behavior and expected vehicle behavior is known in the art. For example, Reiff, from the same field of endeavor, discloses determining an evaluation value based on recognized vehicle behavior and expected vehicle behavior 
(abstract, “distinguishing lane markings for a vehicle to follow . . . sensors can utilize, for example, the painted surface markings to help guide the vehicle on its path. Aspects of the invention use a first type of sensor and at least a second different type of sensor to identify road surface markings. When ambiguity is detected between road surface markings, decision making algorithms identify the correct set of markings for a vehicle to abide by. The sensors also identify the location and trajectory of neighboring vehicles to increase confidence with respect to the identified road-surface markings”; ¶¶ 42, 45 “Collectively, image data 212, lidar data 222, and, when appropriate, radar data 232 (hereinafter also referred to as the “accessed sensor data”) can indicate road surface markings and neighboring vehicles in the vicinity of the vehicle. The indication of road surface markings can include data for determining color intensity and reflectivity for the road surface markings. The indication of neighboring vehicles can include data for determining location and trajectory.”; 46-47 “road surface marking module 242 can identify painted lane markings, turn lane markings, stop sign markings, speed limit markings, and railroad crossing markings, just to name a few . . . utilize the accessed sensor data to identify neighboring vehicles. For example, neighboring vehicle identification module 244 can identify the location and trajectory of neighboring vehicles on the road with the vehicle”; 54 “In response to determining that multiple road-surface markings are present, method 300 includes using the location and trajectory of neighboring vehicles to increase confidence with respect to the identified road-surface markings (305). For example, lane identifying module 248 can utilize neighboring vehicle data 262 to identify the location and trajectory of neighboring vehicles to increase confidence with respect to identification of the two solid yellow lines and the solid dashed white line as the relevant lane markings.”;  63 “ the computer system is able to use the location and trajectory of neighboring vehicles to increase confidence with respect to identification of the two solid yellow lines 410 and the solid dashed white line 420. For example, the accessed sensor data can indicate the location and trajectory of vehicle 460. The computer system can determine that vehicle 460 is moving in lane 403 in the same direction as vehicle 450. The accessed sensor data can indicate the location and trajectory of vehicle 462. The computer system 401 can determine that vehicle 462 is moving in lane 404 in the same direction as vehicle 450. Furthermore, the computer system 401 can identify vehicle 464 and vehicle 466 going in the opposite direction of vehicle 450 in lanes 405 and 406 respectively. Given the location and trajectory information of the neighboring vehicles, the computer system has increased confidence that the two solid yellow lines 410 and the solid dashed white line 420 were appropriately identified.”; claims 2-3, 6-19; FIG. 2 expected via lane marking data 260, recognized 262, Fig. 4)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the evaluation value of Wheeler to be based on a comparison between the recognized vehicle behavior of the at least one of the vehicle and the other vehicle when passing the road marking candidate and an expected vehicle behavior expected when passing the specific road marking as taught by Reiff, in order to improve vehicle safety through more accurate detection of road markings (Reiff, ¶¶ 7-9). 
With respect to claim 2, Wheeler in view of Reiff disclose the vehicle comprises: 
an information acquisition device configured to use the sensor to acquire the driving environment information; and 
(Wheeler, ¶79 “While vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment”; ¶83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”; 113 “vehicle 150 processes 1104 the sensor data to determine a current location of the vehicle 150 and obtain images from the sensor data. The images capture an environment surrounding the vehicle 150 at the current location from different perspectives. The environment includes roads and objects around the roads. The current location may be determined from the GPS location data or matching the sensor data to an occupancy map. The images of the surroundings and LIDAR data can be used to create a 3D representation of the surroundings”)(FIG. 1 “vehicle sensors”; FIG. 2 “sensor data”, “perception module”) 
a driving support control device configured to execute the driving support control based on the driving environment information and the road marking map information.  
(Wheeler, ¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”) (HD map system 110 exchanging information with vehicle controls. i.e., 130a; ¶39; ¶61 “HD map API layer 330 may invoke functionality provided by the vehicle manufacturer adapter 310 to send specific control instructions to the vehicle controls 130”) (Wheeler, ¶¶ 28-29 “HD maps may be used by autonomous vehicles to safely navigate to their destinations without human input or with limited human input . . . Embodiments generate and maintain high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation. For example, the HD maps provide the current location of the autonomous vehicle relative to the lanes of the road precisely enough to allow the autonomous vehicle to drive safely in the lane”; 38-39; 53 “autonomous trip”; 60 “platforms provide functionality for use by autonomous vehicle manufacturers in manufacture of autonomous vehicles . . . online HD map system 110 provides a library for processing HD maps based on instructions specific to the manufacturer of the vehicle and instructions specific to a vendor specific platform of the vehicle. The library provides access to the HD map data and allows the vehicle to interact with the online HD map system 110”; 75-76) 
	
With respect to claim 3, Wheeler in view of Reiff disclose 
the road marking map information indicates the position of the specific road marking and the evaluation value that are associated with each other, a registered road marking is the specific road marking that is already registered in the road marking map information, and 
(Wheeler, ¶85 “match refers to a difference between data being within a predetermined threshold”; ¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”; ¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶93, ¶96 “vehicle 150 creates mismatch records only for unverified represented objects of which the associated confidence value is below a predetermined threshold value”; 104-107 “online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object . . . HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.)”; ¶67 “3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”; ¶83 “HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects”; ¶65 “HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.), pedestrian paths (e.g., cross walks, sidewalks, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”)
the one or more processors are further configured to update the evaluation value regarding the registered road marking, based on the vehicle behavior with respect to the road marking candidate corresponding to the registered road marking.  
(Wheeler, ¶105 “For each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records”; ¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Reiff and further in view of JP 2010-108049 to Naoki et al. (Naoki) (translation provided)
With respect to claim 4, Wheeler in view of Reiff disclose, as best understood in view of the 112(a) and 112(b) rejections above 
the one or more processors are further configured to acquire navigation map information that indicates the position of the specific road marking with lower accuracy than the road marking map information, 
(Wheeler, ¶38 “The GPS navigation system determines the position of the vehicle based on signals from satellites”; ¶69 “one embodiment, the HD Map does not require or rely on data typically included in maps, such as addresses, road names, ability to geo-code an address, and ability to compute routes between place names or addresses. The vehicle computing system 120 or the online HD map system 110 accesses other map systems, for example, GOOGLE MAPs to obtain this information. Accordingly, a vehicle computing system 120 or the online HD map system 110 receives navigation instructions from a tool such as GOOGLE MAPs into a route”; ¶4 “conventional maps have several drawbacks that make them difficult to use for an autonomous vehicle. For example maps do not provide the level of accuracy required for safe navigation (e.g., 10 cm or less). GPS systems provide accuracies of approximately 3-5 meters, but have large error conditions resulting in an accuracy of over 100 m.”). 
based on a plurality of road marking candidates being detected in a vicinity of the specific road marking as indicated by the navigation map information, the one or more processors are further configured to register the road marking candidate having a highest evaluation value among the plurality of road marking candidates, as the specific road marking, in the road marking map information.  
Wheeler:
(¶85 “match refers to a difference between data being within a predetermined threshold”) (¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶93, ¶96 “vehicle 150 creates mismatch records only for unverified represented objects of which the associated confidence value is below a predetermined threshold value”; 104-107 “online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object . . . HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.)”) (¶ 66 “if a representation of a landmark object is associated with a high confidence value in the landmark map but the vehicle 150 does not detect the landmark object based on the vehicle's own observation of its environment”) (¶107, deficient, below threshold confidence) (¶ 122 “verify a particular discrepancy . . . newly-generated raw sensor data can provide additional information to verify discrepancies because they are generated at different locations”; ¶125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150 . . . HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150”) 
However Wheeler in view of Reiff fail to explicitly disclose
based on the specific road marking indicated by the navigation map information not being detected as the road marking candidate, the one or more processors are further configured to increase sensitivity of detection processing for detecting the road marking candidate and then execute the detection processing again
Naoki, from the same field of endeavor, discloses 
based on the specific road marking indicated by the navigation map information not being detected as the road marking candidate, the one or more processors are further configured to increase sensitivity of detection processing for detecting the road marking candidate and then execute the detection processing again
(¶¶ 4-5, 23, 25-36, 40; FIG. 2)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the teachings of Naoki into the system of Wheeler in view of Reiff in order to improve accuracy of detection of road markings, particularly by reducing influence of image disturbances (Naoki, ¶ 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition for “vehicle behavior”. Accordingly, the term “vehicle behavior” is interpreted according to its plain ordinary meaning under a broadest reasonable interpretation, which encompasses any vehicle actions.